DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B and Sub-Species A1 in the reply filed on 5/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 4 and 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and/or Sub-Species A2-A3, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 10:
	This claim depends from claim 6, which requires a configuration in which “the carriage mounts the imaging portion on a downstream side in a scanning direction of the one direction.”
	This claim then requires the additional limitation that the imaging portion includes first and second imaging portions, wherein “the carriage mounts the first imaging portion on a downstream side in a scanning direction of the one direction … and mounts the second imaging portion on the downstream side in the scanning direction of the opposite direction.”
	In combination, then, the limitations of claims 6 and 10 require “an imaging portion” on the downstream side in a scanning direction of the one direction with respect to the inkjet head, wherein the imaging portion comprises first and second imaging portions.  However, the second imaging portion is expressly claimed as being mounted on the downstream side in the scanning direction of the opposite direction with respect to the inkjet head.
	How can the imaging portion be mounted on one side of the inkjet head, while a part of the imaging portion (i.e. the second imaging portion) be mounted on the opposite side of the inkjet head?
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Kremers et al. (US 2018/0178550 A1).
Regarding claims 1 and 9:
	Kremers et al. disclose an inkjet textile printing device comprising:
	an imaging portion (camera 26) that shoots a textile (paragraphs 31, 43);
	a data correction portion () that corrects image data (“bitmap data”) for controlling discharge of an ink based on shooting data of the textile acquired with the imaging portion so as to acquire correction data (masked bitmap data: paragraph 35); and
	an inkjet recording portion (ink jet print head 16) that directly discharges, based on the correction data, the ink to the textile (paragraph 36 & Fig. 2),
	wherein the data correction portion corrects, based on the shooting data, the image data to the correction data for discharging, while avoiding a gap (“voids” / “pores or holes”) between adjacent textile thread in the textile, the ink only on the textile threads (paragraphs 3, 34-36 & Fig. 2).
Regarding claim 3:
	Kremers et al. disclose all the limitations of claim 1, and also that the imaging portion shoots the textile immediately before the discharge of the ink with the inkjet recording portion so as to acquire the shooting data (paragraphs 43-46 & Fig. 5).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremers et al. (US 2018/0178550 A1) in view of Maki et al. (US 2006/0268359 A1).
Regarding claim 2:
	Kremers et al. disclose all the limitations of claim 1, and also that, based on the shooting data, the data correction portion maintains the image data without being changed, whereas with respect to the image data corresponding to a position of the gap, the data correction portion corrects the image data (paragraph 35).
	Kremers et al. does not expressly disclose correcting discharge levels and non-discharge levels of the image data.
However, Maki et al. discloses a process for masking image data in which

	based on masking data, a dot correction portion maintains, with respect to the image data corresponding to a position of a printable area (corresponding to area 151), the discharge level or the non-discharge level included in the image data without being changed (paragraph 93) whereas with respect to the image data corresponding to a position of a non-printable area, the data correction portion converts the discharge level included in the image data to the non-discharge level or maintains the non-discharge level included therein so as to acquire the correction data (paragraph 93).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to correct Kremers et al.’s image data by performing the masking operation taught by Maki et al.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremers et al. (US 2018/0178550 A1) in view of Askeland (US 6270185 B1).
Regarding claim 5:
	Kremers et al. disclose all the limitations of claim 1, and also that the inkjet recording portion includes:
		an inkjet head (ink jet print head 16) that discharges the ink (paragraph 29); and
		a carriage (“carriage”) that mounts the inkjet head and which is moved in a width direction perpendicular to a transport direction of the textile (paragraphs 29, 46),
	wherein the inkjet head is a serial head that discharges the ink while being moved in the width direction with respect to the textile by the movement of the carriage (paragraph 29), and
	wherein the carriage further mounts the imaging portion in addition to the inkjet head (paragraphs 31, 46).
Kremers et al. do not expressly disclose that the printing device comprises a transport portion that transports the textile.
	However, Kremers et al. do disclose that the printing device comprises a gantry for enabling relative movement in a sub-scanning direction between the inkjet head and the textile (paragraph 29 & Fig. 1).
	Further, Askeland demonstrates the art recognized equivalence between gantries and transport portions that transport a medium, for the purpose of produce relative movement in the sub-scanning direction between an inkjet head and a medium (col. 15, lines 21-27).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Kremer et al.’s printing device to include a transport portion in place of the gantry, as suggested by Askeland, so as to accomplish the desired relative movement between the inkjet head and the textile.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremers et al. as modified by Askeland, as in claim 5 above, and further in view of Uchida (US 7506947 B2).
Regarding claim 6:
	Kremers et al.’s modified printing device comprises all the limitations of claim 5, and Kremers et al. also disclose that the imaging portion scans and shoots, by the movement of the carriage reciprocating in the width direction in one direction, the textile in the one direction (paragraphs 31, 46).
	Kremers et al.’s modified printing device does not expressly disclose a carriage in which the imaging portion is mounted on a downstream side in a scanning direction in the one direction with respect to the inkjet head.
	However, Uchida discloses an inkjet printing device comprising a carriage (608) that mounts imaging portion (detection means 5) on a downstream side in a scanning direction of 
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to mount the imaging portion in Kremers et al.’s carriage in the manner taught by Uchida, so as to enable printing controls to be performed according to newly detected media edges.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853